                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:20-CV-41-FL



 D. KEITH ALLISON, and ALLISON                  )
 PROPERTIES, INC.,                              )
                                                )
                      Plaintiffs,               )
                                                )                      ORDER
       v.                                       )
                                                )
 METROPOLITAN PROPERTY AND                      )
 CASUALTY INSURANCE COMPANY,                    )
 METROPOLITAN CASUALTY                          )
 INSURANCE COMPANY, and                         )
 HARFORD MUTUAL INSURANCE                       )
 COMPANY,                                       )
                                                )
                      Defendants.               )



       This matter is before the court on plaintiffs’ motion to voluntarily dismiss without prejudice

(DE 26), and motion for extension of time (DE 28) to respond to defendants’ motions to dismiss

and motions for judgment on the pleadings (“defendants’ motions”) (DE 8, 12, 16, 19). Based on

the grounds presented in support of the motion, and on the terms sought, the motion is DENIED.

However, of its own initiative, the court EXTENDS the time for response to defendants’ motions

to April 30, 2020. As such, plaintiffs’ motion for extension of time is DENIED AS MOOT.

       SO ORDERED, this the 27th day of March, 2020.




                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
